Citation Nr: 1728865	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-31 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1986 to September 1991, including service in the Persian Gulf War.  He also had additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303(a) (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his acquired psychiatric disorder is the result of an in-service sexual assault.  Specifically, the Veteran asserts that he was sexually assaulted in April or May 1986 by three service members at Paris Island while in boot camp. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f). 

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate the account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). 

The Veteran has a current diagnosis of PTSD.  See September 2015 VA PTSD Examination Report. 

The Veteran testified and submitted an April 2009 statement describing the in-service stressor of a sexual assault by three service members in 1986.  His statements are internally consistent, and his descriptions of the chronology of events in service, including the dates and locations where he was stationed, are confirmed by his service personnel records.  The Board finds the Veteran's descriptions of his in-service personal assault, including his discussion of these events for purposes of seeking VA mental health treatment, are both competent and highly credible.  The Veteran's VA mental health treatment records reflect a long history of alcohol and substance abuse beginning in 1992 and a history of suicide attempts.  See, e.g., June 2008 VA mental health evaluation note.  

A September 2015 VA PTSD examination report affirmatively reflects that the Veteran's stressor of military sexual trauma contributed to his PTSD diagnosis.  Although the VA examiner determined that several of the "markers" of military sexual trauma were absent, the Board does not find that determination to be probative due to the lack of supporting rationale.  Notably, the Veteran's service treatment records reveal that he struck another person in August 1990 and suffered a thirty pound weight loss in December 1990.  Further, he reported to the VA examiner that he was married from 1986 to 1990 "to prove I was still a man."

In short, the Veteran has competently and credibly reported that he was sexually assaulted in service in 1986, and he has provided internally consistent details that are confirmed (to the extent possible) by his service personnel records.  The Veteran has been diagnosed with PTSD, and both his VA treatment provider and a VA examiner confirmed the PTSD diagnosis in the context of his in-service personal assault.  The record also reflects the presence of "markers" pointing to a personal assault in service, including, for example, the Veteran's longstanding history of alcohol and substance abuse, his history of suicide attempts, and the breakup of a primary relationship following the in-service sexual assault.  As such, all of the elements of service connection for PTSD based on personal assault are met, and the benefit should be granted. 

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy his appeal.  See April 2017 Board Hearing Transcript at 9.  Thus, the Board need not address whether service connection for any other psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Service connection for PTSD is granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


